DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 07/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent granted on Patent Numbers 10893275 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASON FOR ALLOWANCE
	The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claims 1, 10, and 15, the closet prior art does not specifically teach or reasonably suggest wherein the to-be-encoded image frame is identified as the static image frame based on the motion amplitude of each of the N image frames in the sliding window meeting a first preset condition, wherein the to-be-encoded image frame is identified as the non-static image frame based on the first preset condition not being met, and wherein the first preset condition is that an absolute value of the motion amplitude difference of the to-be-encoded image frame is less than a second preset threshold and an absolute value of a sum of the motion amplitude difference of each of the N image frames in the sliding window is less than a third preset threshold. Dependent claims 3-9, 12-14, and 17-20 are allowed for the reasons concerning the independent claims 1, 10, and 15.



Claims 1, 3-10, 12-15, and 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        12/20/2021